DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim  an illuminator that outputs light: a light modulator including a liquid crystal panel that modulates the light from. the illuminator in accordance with image information, and a projection optical apparatus that projects image light modulated by the light modulator, where the liquid crystal panel includes a display unit on which the light from the illuminator is incident, a light blocking film having a light transmissive area provided in correspondence with the display unit, and a lens that collects the light into a spot in the light transmissive area, the display unit has a first area and a second area in the light transrnissive area, the second area providing light transmittance higher than light transmittance provided by the first area, the illuminator outputs the light in such a way that the lens collects the light into a spot in the second area, wherein the liquid crystal panel has as the display unit at least a first display unit on which first light that belongs to a first wavelength band is incident and a second display unit which is so disposed as to be adjacent to the first display unit and on which second light that belongs to a second wavelength band different from the first wavelength band is incident, the light 
The closest prior art of record, Otani, discloses a projector comprising: an illuminator (see 110) that outputs light; a light modulator including a liquid crystal panel (40 in figs.1 and 2) that modulates the light from the illuminator in accordance with image and a projection optical apparatus (see 60 in fig.1) that projects image light modulated by the light modulator, wherein the liquid crystal panel includes a display unit on which the light from the illuminator is incident (see the cells of 40 in fig.2), a light blocking film having a light transmissive area provided in correspondence with the display unit (see the black matrix of fig.2), and a lens that collects the light into a spot in the light transmissive area (see the lenses of 120, 130, 150 and see the spot of fig.2), the display unit has a first area (see the area outside of 40a) and a second area in the light transmissive area (see the area inside of 40a), the second area providing light transmittance higher than light transmittance provided by the first area (see the area inside of 40a), and the illuminator outputs the light in such a way that the lens collects the light into a spot in the second area (see the operation disclosed in fig.1) but does not disclose wherein the liquid crystal panel has as the display unit at least a first display unit on which first light that belongs to a first wavelength band is incident and a 
Claims 3-7 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882